Citation Nr: 1812734	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a higher initial rating for the residuals of osteoporosis, to include a post T12 compression fracture, rated as 10 percent prior to December 10, 2015, and 20 percent thereafter. 

2.  Entitlement to an initial compensable for rib fractures, to include their residuals, as due to osteoporosis. 

3.  Entitlement to an increased rating for bronchial asthma, to include mycobacterium kansasii, rated as 30 percent disabling. 

4.  Entitlement to a higher initial rating for gastroesophageal reflux disease (GERD), to include hiatal hernia, rated as 10 percent disabling.  

5.  Entitlement to a higher initial rating for esophageal strictures, rated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1963 to August 1966.  His decorations and awards include a National Defense Service Medal.  The Board sincerely thanks him for his service to his country.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2011, January 2012, July 2012, and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Notably, the January 2012 rating decision granted service connection for GERD, hiatal hernia, and esophageal stricture, and the July 2012 rating decision granted service connection for osteoporosis.  Thereafter, a May 2016 rating decision granted separate ratings for esophageal strictures and for rib fractures due to osteoporosis.  The Board has included the latter disabilities in the current appeal as they arose from the original claims on appeal.  The Veteran agreed to their inclusion in this appeal and testified as to these matters in November 2016 before the undersigned at a Video Conference hearing; a transcript of which is associated with the record.  

At the November 2016 hearing, and prior, the Veteran asserted that he had bilateral hip and left wrist disabilities associated with his osteoporosis.  The Board notes that in November 2011 the Veteran made a general claim for entitlement to service connection for osteoporosis.  The AOJ has not yet addressed all of the Veteran's osteoporosis-related claims, and the Board does not have jurisdiction to adjudicate them at this time.  Thus, these claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. § Parts 3, 19, and 20 (2015)).

The issues of entitlement to an increased rating for the spine and pulmonary disabilities are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's rib disability did not manifest as a removal of a rib, or as a resection without regeneration. 

2.  During the period on appeal, the Veteran's GERD, to include hiatal hernia, did not manifest as persistently recurrent epigastric distress; or as pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

3.  During the period on appeal, the Veteran's esophageal stricture was manifested by symptoms equating to only permitting liquids to pass, but it was not manifested by marked impairment of general health. 


CONCLUSIONS OF LAW

1.  An initial compensable rating for the Veteran's rib disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.71a, Diagnostic Code 5297 (2017).

2.  The criteria for a rating in excess of 10 percent for GERD, to include hiatal hernia, have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. § 3.102, 3.159, 3.321, 4.114, Diagnostic Code 7346.

3.  The criteria for a disability rating of 50 percent for esophageal stricture, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 7203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. Higher Ratings

The present appeal involves the Veteran's claims that the severity of his service-connected rib fractures, to include their residuals, and epigastric disabilities warrant higher disability ratings.  Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the ratings appealed are the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Moreover, adjudication of a claim for a higher initial disability rating should include specific consideration of whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App, 119 (1999).


II. Ribs

A. Rating Criteria

During the course of the appeal the Veteran's rib disability has been rated under Diagnostic Code 5297.  

Diagnostic Code 5297 contains the criteria for the removal of ribs.  38 C.F.R. § 4.71a.  

A 10 percent rating is warranted where there is one rib removed, or there is a resection of two or more ribs without regeneration.  Id. 

A 20 percent rating is warranted where two ribs are removed.  Id. 

A 30 percent rating is warranted where three or four ribs are removed.  Id. 

A 40 percent rating is warranted where five or six ribs are removed.  Id. 

A 50 percent rating is warranted where there are more than six ribs removed.  Id.  

Note (1): The rating for rib resection or removal is not to be applied with ratings for purulent pleurisy, lobectomy, pneumonectomy or injuries of pleural cavity.	

Note (2): However, rib resection will be considered as rib removal in thoracoplasty performed for collapse therapy or to accomplish obliteration of space and will be combined with the rating for lung collapse, or with the rating for lobectomy, pneumonectomy or the graduated ratings for pulmonary tuberculosis.

B. Factual Background and Analysis

In November 2011, the Veteran made a general claim for osteoporosis as secondary to his pulmonary disabilities.  The January 2016 VA examiner found that the Veteran had rib fractures related to his osteoporosis disability.  In the May 2016 rating decision, the RO granted service connection for the Veteran's rib disabilities.  As the Veteran's ribs claim is related to his osteoporosis-related skeletal disabilities claim, e.g., the Veteran's spine claim, it is before the Board. 

The record on appeal generally demonstrates that the Veteran was found on some occasions to have deformities and injuries/fractures of the ribs.  In a May 2012 VA record, review of past imaging studies showed multiple old rib fractures.  In a June 2012 VA record, it noted that a July 2010 CT showed a broken rib that occurred due to a coughing fit.  In the January 2016 VA osteoporosis examination, review of the Veteran's medical history showed that no further symptoms or subsequent notes were made regarding the fracture observed in the July 2010 CT scan.  Review of a June 2012 recorded showed that the Veteran's L 4th, 5th, 6th, 7th, 8th, and 9th rib injuries were found incidentally and were asymptomatic per medical records.  The examiner noted that the Veteran had healed rib fractures due to his osteoporosis.  In November 2016, the Veteran testified that due to his osteoporosis he broke his ribs while coughing.  

Upon consideration of the foregoing, the Board finds that the weight of evidence does not demonstrate the criteria necessary for a compensable rating for his rib disability.  The record does not demonstrate the Veteran underwent any rib removal.  Further, the record does not demonstrate that the Veteran's ribs, once resected, by any means, did not regenerate.  Additionally, the evidence on record does not show that the severity or frequency of the Veteran's rib injuries, and/or their residuals, were analogous to a rib removal or resection without regeneration.  As such, a compensable rating for the Veteran's rib disability is not warranted.  

III. Epigastric Disabilities.

A. Rating Criteria

During the period on appeal, the Veteran's esophageal strictures have been rated under Diagnostic Code 7203, and his GERD, to include hiatal hernia, was rated under Diagnostic Code 7346. 

As an initial matter, the Board notes that in August 2012, the Veteran made a claim for a temporary maximum schedular rating due to a prolonged hospitalization and complications arising from a corrective surgery for esophageal stricture.  In June 2013, the Veteran's claim was denied.  The Veteran did not appeal this decision within one year, and the decision became final.  Thus, the question of whether a temporary maximum schedular rating for this hospitalization is not before the Board.    

Diagnostic Code 7203 contains the rating criteria for esophageal stricture.  38 C.F.R. § 4.114, Diagnostic Code 7203.  

A 30 percent rating is warranted where there is a moderate stricture.  Id. 

A 50 percent rating is warranted where there is a severe stricture which only permits liquids.  Id. 

A 100 percent rating is warranted where the stricture only permits the passage of liquids, and causes a marked impairment of general health.  Id. 

Title 38 C.F.R. § 4.114 states, in part, that ratings under Diagnostic Codes 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Diagnostic Code 7346 contains the rating criteria for hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

A 30 percent rating is warranted where there are symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id. 

A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

The United States Court of Appeals for Veterans Claim (Court) has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

B. Factual Background and Analysis

Historically, the medical records note that the Veteran has undergone multiple procedures for persistent strictures.  His severe osteoporosis was treated during the appeal with IV zoledronic acid due to dysphagia.  A May 2011 swallow study showed mild to moderate pyriform residue for thin liquids and noted that the Veteran was at increased risk for aspiration due to pyriform residue.  

In November 2011 the Veteran made his initial claims for entitlement to service connection for hiatal hernia and GERD.  In the January 2012 rating decision, the Veteran was granted service connection for GERD, hiatal hernia, and esophageal stricture.  In July 2012 the Veteran filed a notice of disagreement as to the initial ratings of these disabilities.  

In the January 2012 VA examination, the Veteran was diagnosed with GERD, a hiatal hernia, and esophageal stricture.  He used continuous medications, such as omeprazole, and occasional over the counter antacids to treat these conditions.  His GERD was manifested by persistently recurrent epigastric distress, pyrosis, and regurgitation.  These episodes would last less than one day.  He experienced mild nausea and vomiting three times a year.  His esophageal stricture was noted as asymptomatic.  There were no other pertinent physical findings, complications, conditions, signs and or/symptoms related to his GERD, hiatal hernia, and stricture.  The examiner indicated, by not marking the applicable box, that the Veteran did not have substernal arm or shoulder pain, anemia, or weight loss due to GERD.  A blood test was performed, and generally the examiner found no significant diagnostic findings or results.  The Veteran's esophageal conditions did not impact his ability to work.  

In the July 2012 notice of disagreement, the Veteran felt that his GERD, esophageal stricture, and hiatal hernia warranted a higher rating.  He reported that he had numerous visits to VA clinicians for these conditions.  Despite treatments, he reported he had persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation that was accompanied with arm and shoulder pain.  He claimed that he lost a considerable amount of weight due to his esophageal disabilities, and felt they caused a severe impairment to his health.  

At the end of July 2012 to near the end of August 2012, the Veteran was hospitalized at VA to treat complaints of chronic aspiration that had failed conservative measures.  The Veteran underwent CO2 laser resection of cricopharyngeal bar on July 31, 2012, which was complicated by esophageal perforation.   due to complications arising from an esophageal stricture treatment.  It was observed during this time that the Veteran was briefly intubated for feeding in the context of a treatment-related esophagus puncture.  In a July 2012 operation report, it was noted that the Veteran was diagnosed with dysphagia, which was surgically corrected.  In VA records from August 2012, it was noted that the Veteran would aspirate thin liquids when swallowing; however, this was mostly eliminated due to a chin tuck maneuver.  This aspiration was related to severe oralpharyngeal dysphagia characterized by reduced to near absent hyolaryngeal elevation, reduced tongue base retraction/propulsion and reduced laryngeal vestibule closure.  It was noted during this period that the Veteran was able to swallow puree, soft foods, soups, chopped foods, and thin liquids.  It was also noted that the Veteran reported that his main symptom prior to the corrective procedure was increased effort in swallowing and feeling as if food and liquid would get stuck in his throat.  After the corrective surgery, the Veteran reported that these symptoms had greatly improved.  He reported that he was doing well with both solids and thin liquids when using the chin tuck method.  In another record from this time, he denied any difficulty swallowing, coughing, and choking.

In an August 2012 statement, the Veteran claimed that his pulmonary and gastric conditions lead to a hospitalization from July 31, 2012, to August 25, 2012.  During this time he had a surgery for an esophageal stricture in attempt to prevent "continuous choking."  The surgery resulted in a punctured esophagus.  He claimed that during an August 2012 swallow study, his lungs filled with fluid and he contracted severe pneumonia.  He additionally developed breathing problems and atrial fibrillation, and was intubated and placed on a ventilator for several days.  

In a February 2013 statement, the Veteran claimed, in part, that his esophageal disabilities increased in severity due to the July to August 2012 hospital stay.  He continued to have severe coughing attacks and constant episodes of regurgitating food.  He reported a number of contexts in which vomiting occurred.  He reported that he suffered from severe weight loss due to his esophageal conditions. 

In the December 2013 VA examination, the Veteran complained of increased trouble swallowing solids and liquids.  Twice a week he forced himself to vomit both solids and liquids due to his stricture.  He frequently experienced spontaneous coughing which lead to him "spew out" his food as it would not pass the stricture.  He was observed to have esophageal symptoms of: infrequent episodes of gastric distress; reflux; regurgitation; sleep disturbances; four or more episodes of nausea per year which lasted one to nine days; and vomiting that occurred four or more times a year which lasted one to nine days.  His gastric stricture was not amenable to dilation, and was noted as moderate.  Both solid and liquid foods would become stuck mid-esophagus causing him to go to the bathroom to force regurgitation of the food because it will not pass.  This occurred about twice a week.  Other times he would spontaneously cough to relieve obstructions.  The examiner opined that none of the Veteran's esophageal conditions impacted his ability to work.  

In a March 2014 VA record, the Veteran complained of a long-standing history of upper throat dysphagia.  He reported that experienced food "sticking" in his esophagus up to three times a day.  He also complained of significant reflux.

In an April 2014 VA record, the Veteran complained of difficulty swallowing and reported that these problems have been the same for the past four to five years.  He reported continued globus sensations in his throat, and that liquids went into his airway.  He would choke about once every other day on either food, liquid, or saliva.  It was also reported that he would choke about once a day when drinking liquid.  It was noted that his diet was regular, and that he normally consumed thin liquids.  Barium testing showed moderate oral-pharyngeal dysphagia; reduced anterior hyoid movement, reduced propulsive tongue base propulsion, and reduced pharyngeal constriction.  Testing included swallowing thin liquids, puree, and solids, which the Veteran was able to complete.  In other records from this time, it was noted that the Veteran experienced continued difficulty with dysphagia since the 2012 corrective surgery.  His symptoms were characterized by moderate -severe pharyangeal residue with thicker consistencies as well as occasional level 3 penetration of liquids.  It was noted that he experienced residual difficulty clearing solid boluses from the pharyngeal cavity.  He additionally underwent an EGD with dilation of the esophagus.  

In VA records from June 2014, it was noted that the Veteran did not avoid any foods, and would wash down all solids with liquids.  It was noted that the Veteran's stricture may be the main contributing factor to his dysphagia.  At this visit he was assessed with moderate dysphagia.  It was noted that he was able to swallow solids and liquids.  In July 2014, the Veteran was similarly observed.  

In a November 2015 statement, the Veteran claimed that his GERD, stricture, and hiatal hernia warranted a 30 percent rating.  He experienced persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation that was accompanied by substernal, arm, or shoulder pain.  These were productive of considerable impairment.  He claimed that his stricture was at least moderate.  He claimed that his food would get caught in his esophagus and caused regurgitation, and severe coughing spells on a daily basis.  

In the December 2015 VA examination, the Veteran advised that he took daily medications, including over the counter drugs, for his esophageal disabilities.  He reported that food would sometimes stick midway down his esophagus.  The examiner noted objective findings of: infrequent episodes of epigastric distress; dysphagia; pyrosis; reflux; regurgitation; and sleep disturbances caused by esophageal reflux.  These symptoms recurred four or more times a year, and had an average duration of 10 days or more.  He underwent blood testing, and the examiner did not find any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed to his esophageal disabilities.  It was noted that the Veteran experienced aspiration events with saliva and fluids (with water alone); however, solids were not typically a problem.  He found that it was easier to swallow with a straw than tipping his head back, and that it sometimes took more effort to swallow a solid.  In an April 2016 addendum to this examination, it was noted that the Veteran had an ongoing esophageal stricture. 

In September 2016 VA, the Veteran reported to a clinician that his GERD was fairly well controlled, and that he experienced occasional symptoms.  However, he felt like he was constantly aspirating food and liquids.   In an October 2016 VA record, it was noted that the Veteran experienced chronic dysphagia.  In November 2016, testing showed that the Veteran had mild to moderate dysmotility.  He was additionally found to have mild pharyngeal residue with liquids and moderate residue with semi-solids and solids due to a reduced opening of the "CP."  He was observed with mild to moderate oral dysphagia that caused a mild to moderate impairment.  

At the November 2016 hearing, the Veteran testified that his GERD caused persistent recurrent epigastric distress and, as noted by a VA examiner, worsening symptoms.  He experienced acid reflux on an almost daily basis, where it felt like it was continuous.  He self-medicated with over the counter antacids, but not all of the time.  He had difficulty swallowing, and at some point during every meal solids and/or fluids would just "sit" in his esophagus.  When this occurred, the food/liquid would not go up or down and the Veteran felt as if he should throw it up.  However, he either did not, or was unable to.  He complained of aspiration, to include saliva.  He reported that sometimes fluids would go down "just fine'" and that using a straw improved his drinking.  He noted that solid food caused him to feel as if he had pain throughout his entire chest.  The Veteran reported that in 2012, after his stricture surgery, he underwent a swallow study wherein he aspirated barium.  

Upon consideration of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's esophageal stricture warrants a 50 percent rating as the Veteran's testimony and the records reflect that he has regular difficulty swallowing non-liquids.  However, a rating higher than 50 percent is not warranted as the preponderance of the evidence is against a finding that the Veteran has marked impairment of general health due to his stricture.

The Board additionally notes that the Veteran has claimed that his esophageal conditions have caused weight loss and severe impairment of health.  With respect to weight loss, the Board finds more probative and persuasive the medical findings that show that over the course of the appeal the Veteran has maintained a relatively consistent weight, roughly between 158 and 173 pounds:  173 (March 2011), 168 (December 2013), 158, 160 (October 2016), 159 (April 2017) with a BMI of 24.  In an October 2016 VA treatment record, the Veteran denied unintentional weight loss, and a June 2016 record noted that the Veteran did not report excessive weight loss or gain when specifically asked.  Therefore, the Board does not find that weight loss is a symptom of his gastrointestinal disabilities.  Further, the gastrointestinal disabilities do not reflect considerable or marked impairment of health.  For these reasons, the Board does not find that the Veteran's symptoms of difficulty swallowing more closely resemble the criteria of the next highest ratings due to their severity and frequency.  As such, the next higher, 80 percent, rating for esophageal stricture is not warranted.  

Additionally, the Board does not find that a higher rating for the symptoms of GERD and hiatal hernia is warranted.  Notably, the objective medical record does not demonstrate that the Veteran has experienced weight loss, or anemia.  Although Veteran has alleged arm pain in the context of symptoms associated with criteria for 30 percent, he has not been objectively found to have persistent recurrent epigastric distress, but instead VA examiners have found that his symptoms were infrequent.  In addition, the 2012 VA examiner indicated, by not marking the applicable box, that the Veteran did not have substernal arm or shoulder pain, anemia, or weight loss due to GERD.  The competent and credible medical evidence does not demonstrate that the Veterans' GERD and hiatal hernia symptoms were productive of either a considerable impairment of health, or a severe impairment of health.  To consider the esophageal stricture symptoms again in the context of GERD and hiatal hernia would constitute impermissible pyramiding.  Finally, the Board does not find that the Veteran's GERD and hiatal hernia more closely resemble the criteria of the next highest ratings due to the severity and frequency of his symptoms.  As such, a higher rating for GERD, to include hiatal hernia, is not warranted.  


ORDER

An initial compensable rating for the Veteran's rib disability is denied. 

An initial rating in excess of 10 percent for GERD, to include hiatal hernia, is denied. 

An initial rating of 50 percent for esophageal stricture is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Upon review of the record, the Board observes that additional evidentiary development is necessary to properly adjudicate the Veteran's remaining claims.

Regarding the Veteran's claim for a higher rating for his spine disability, the Board must consider these claims in light of the Court of Appeals for Veterans Claims (Court) decision, Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board observes that the Veteran's most recent spine examination in December 2015 did not fully address the criteria required by the Court in Correia.  As such, the Board observes that an additional VA examination is necessary to determine the current severity of the Veteran's spine condition.  

At the November 2016 Board hearing, the Veteran claimed that his pulmonary disabilities had worsened over time resulted in an inability to perform various activities, to include a difficulty walking.  The Board observes that the Veteran last had a VA examination for his pulmonary disabilities in December 2015.  As such, a remand is necessary to determine the current severity of the Veteran's pulmonary disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Please obtain all outstanding records of VA and non-VA treatment.

2. Thereafter, please arrange for an appropriate VA examination to evaluate the nature and severity of the Veteran's service-connected spine disabilities.  

a. The examiner is requested to provide all pertinent orthopedic symptomatology of the Veteran's service-connected spine disability.
b. Please test the Veteran's range of motion in active motion, passive motion, and, if possible, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, it should be clearly explained as to why; and
c. Please also describe in detail the functional impact of any flare-ups, preferably in terms of additional loss of range of motion, by estimation, if necessary.  If the examination does not occur during a flare-up, the examiner is to ascertain functional impact through examination of the Veteran, and review of the record.  If the examiner is unable to determine the functional impact of the Veteran's flare-ups without resort to mere speculation, he or she is to give adequate reasons and bases as to why.  

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.
 
3.  Please also arrange for an appropriate VA examiner to evaluate the nature and severity of the Veteran's service-connected pulmonary disabilities. 

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Finally, please readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


